Citation Nr: 1723630	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February and May 2010 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2013 and May 2016, the case was remanded for additional development.  

In October 2013, the Board dismissed the issue of whether new and material evidence had been received to reopen a claim of service connection for a left knee disability.  In May 2016, the Board remanded the matter of service connection for erectile dysfunction, which was granted in a February 2017 rating decision.  Consequently, those matters are no longer before the Board.


FINDING OF FACT

In June 2016 (pursuant to the Board's remand instructions), the Veteran was asked to provide all releases necessary for VA to secure copies of all records pertaining to him from the appropriate state Workers' Compensation agency; more than one year has passed and he has not complied with such request.


CONCLUSION OF LAW

By failing to submit requested information and releases for critical evidence needed to properly adjudicate his claim, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by correspondence in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records and identified/available postservice evaluation/treatment records have been secured.  He was afforded VA examinations/opinions in October 2010 (psychiatric and peripheral nerves), June 2011 (psychiatric), November 2013 (genitourinary), and June 2016 (genitourinary).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing awards of TDIU, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

In June 2016, the Veteran was asked to provide all releases necessary for VA to secure copies of all records pertaining to his Workers' Compensation records; he has not responded.  Because the Veteran has declined to assist with development for outstanding pertinent records/evidence, any medical opinions offered are based on an incomplete history (and are inadequate for rating purposes).  The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding Workers' Compensation records and thereafter an adequate examination and opinion, if necessary) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorization for release of Workers' Compensation records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added). 

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received from the Veteran's employer in May 2010 indicated that he was receiving Workers' Compensation benefits (due to workplace injury).  At the Board hearing before the undersigned, the Veteran testified that he injured his shoulder in a fall at work.  The Veteran's SSA records indicate that he is receiving disability benefits based on arthritic and back disabilities.  He has not established service connection for shoulder, arthritic, or back disabilities.

The Board's October 2013 remand directed the RO to obtain the Veteran's Workers' Compensation records with the Veteran's assistance (by providing necessary authorizations).  The remand advised that "a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned."  In November 2013, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting him to submit the requested authorization; he did not respond to that request.

In its May 2016 remand, the Board noted that neither the November 2013 correspondence nor the February 2014 supplemental statement of the case (SSOC) cited to the appropriate governing regulation, 38 C.F.R. § 3.158(a).  Notable, the May 2016 remand stated that the Veteran "should be informed that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought before the appeal for a TDIU rating is processed under 38 C.F.R. § 3.158(a)" (emphasis in the original).  On June 3, 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting him to submit the requested authorization; he did not respond to that request.  The February 2017 SSOC included additional notice regarding 38 C.F.R. § 3.158(a).
While the June 2016 request did not cite to 38 C.F.R. § 3.158(a), the Veteran was clearly given notice in the May 2016 remand of the consequences of failing to provide the requested releases, and the releases were again requested the following month.  Consequently, the Board finds that there has been substantial compliance with the October 2013 and May 2016 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

The critical facts at this stage are clear: the Veteran has not provided the releases necessary for VA to adjudicate his  TDIU claim.  The duty to assist is not a one-way street, and a Veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain his employability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances is clear and unambiguous: it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. §  3.158(a), the AOJ has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.  


ORDER

The appeal seeking TDIU is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


